     Case 4:20-cr-00081-RSB-CLR Document 122 Filed 03/26/21 Page 1 of 2




                UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF GEORGIA
                        SAVANNAH DIVISION

UNITED STATES OF AMERICA,               )
                                        )
v.                                      )           CR420-081
                                        )
EVANS CONCRETE, LLC, et al.             )
                                        )
     Defendants.                        )

                                 ORDER

     This case, involving allegations of violations of the Sherman Act, 15

U.S.C. § 1, see doc. 1 (Indictment), was assigned to the undersigned. On

March 25, 2021, the parties jointly filed a notice informing the

undersigned that a member of the undersigned’s former law firm,

William Hunter, represented a relator in a qui tam action concerning the

conduct at issue in this prosecution. See doc. 121 at 1-2; see also United

States ex rel. Young v. LaFarge, S.A. et al., CV413-095, doc. 41 (S.D. Ga.

June 29, 2017) (Order unsealing case). The notice indicates that Mr.

Hunter represented the relator while the undersigned was a member of

the firm. See doc. 121 at 1-2 (referring to “an October 19, 2017 letter”

signed by Hunter concerning an interview “‘in connection with the

Antitrust Division’s criminal investigation into possible violations of the
    Case 4:20-cr-00081-RSB-CLR Document 122 Filed 03/26/21 Page 2 of 2




Sherman Act, 15 U.S.C. § 1.’”). Because of that connection, and to avoid

any appearance of impropriety, I recuse. The Clerk is DIRECTED to

forward a copy of this order to the assigned District Judge for

reassignment.

     SO ORDERED, this 26th day off March, 2021.

                                        _______________________________
                                          _________________________
                                         Christopher
                                        Chhristoopher L. Ray
                                        United States Magistrate Judge
                                        Southern District of Georgia




                                    2
